DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections

Claims are objected to because of the following informalities is withdrawn in light of Applicant’s amendment. 
Claim Rejections - 35 USC § 112






The rejection of claims 6, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment. 

Allowable Subject Matter



Claims 1-4, 7-24 are allowed.
Claims 5-6 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records ((US 2015/0195045 A1) Qunbi Zhuge et al., (US 2003/0172336 A1) Brian Sweeney, has failed to teach alone or in combination the bold and underlined claims limitations:
Regarding claim 1, An optical transmitter for transmitting a data signal, the optical transmitter comprising: 
an encoder configured to encode the data signal by selecting a first symbol and a second symbol from a set of four symbols for each one of at least two transmission time slots; and 

wherein symbols in consecutive transmission time slots have non-identical polarization states, 
wherein the symbols correspond to the first carrier wave, the second carrier wave, and the at least two transmission time slots, wherein the symbols are mapped to a bit sequence comprising the data signal and an overhead sequence, and 
wherein Boolean equations are used to generate the overhead sequence from the data signal, wherein the encoder is configured to generate the bit sequence based on the data signal, 
wherein the data signal comprises less bits than the bit sequence, and wherein the encoder is configured to perform at least one Boolean operation based on at least two bits of the data signal to obtain at least one overhead bit of the overhead sequence, and to generate the bit sequence based on the at least two bits of the data signal and at least one overhead bit.
Regarding claim 7, An optical transmitter for transmitting a data signal, the optical transmitter comprising: an encoder configured to encode the data signal by selecting a first symbol and a second symbol from a set of four symbols for each one of at least two transmission time slots; and a modulator configured to use in each transmission time slot the first symbol to modulate a first carrier wave and the second symbol to modulate a second wherein Boolean equations are used to generate the overhead sequence from the data signal, and 
Page 3 of 18wherein the optical transmitter is configured to transmit the data signal with a spectral efficiency of 2.5 bits per transmission time slot.


Regarding claim 11, An optical transmitter for transmitting a data signal, the optical transmitter comprising: 
an encoder configured to encode the data signal by selecting a first symbol and a second symbol from a set of four symbols for each one of at least two transmission time slots; and 
a modulator configured to use in each transmission time slot the first symbol to modulate a first carrier wave and the second symbol to modulate a second carrier wave, and to transmit the first carrier wave and the second carrier wave over orthogonal polarizations of an optical carrier, 
wherein symbols in consecutive transmission time slots have non-identical polarization states, 
wherein the symbols correspond to the first carrier wave, the second carrier wave, and the at least two transmission time slots, and 
 wherein Boolean equations are used to generate the overhead sequence from the data signal, and wherein the optical transmitter is configured to transmit the data signal with a spectral efficiency of 3.5 bits per transmission time slot.

Regarding claim 24, is allowed for the same reasons as indicated in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2016/0261347 A1) 	Abdullah S. Karar et al.,
(US 2012/0224862 A1) 	Xiang Liu et al., 
(US 20170373916 A1)	OH; Sejin et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636